DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 11-18 are amended. Claims 11 and 13 are amended, wherein claim 11 is an independent claim. Claims 1-10 and 15-30 are withdrawn. Claims 11-14 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites "...a thickener composed of a polymer in which the barium compound is dispersed", which is not disclosed in the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 14 recites the limitation "the second crystallization-accelerator-containing coating film".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kemmochi et al (US 20030012899 A1, “Kemmochi”) in view of Costantini et al (US 20020076501 A1, “Costantini”).
Regarding claim 11, Kemmochi (entire document) a quartz glass crucible used for pulling up a silicon single crystal by a Czochralski method (0003 and 0111), comprising a cylindrical crucible body 14 which has a bottom and is made of quartz glass (figs 1 and 4, 0030, 0035, 0038, 0040, 0052-0054, 0066 and 0076, ); an outer coating layer 19 comprising barium (a same crystallization accelerator as described in the instant PGPUB US 2019/0145019 A1, for example [0075]) (a 
Kemmochi further teaches the crystallization accelerator containing coating film comprising barium carbonate compound (insoluble in water) (claims 39 and 40), but does not explicitly teach the film being non-heated polymer film polymer formed of a thickener composed of a polymer in which the barium compound is dispersed. However Costantini teaches a crucible coating system/method, wherein a polymer is added to the coating material (0060, 0069, claims 8-11 and 20). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kemmochi by adding a polymer to the crystallization-accelerator-containing coating film comprising the barium carbonate compound of Kemmochi, as suggested by Costantini in order to control physical properties such as viscosity, and provide a uniform coating on the surface of crucible (Costantini, abstract, 0022 and 0069).
Kemmochi/Costantini teaches crystallization-accelerator-containing coating film comprising barium compound and polymer as addressed above, and also teaches the crucible having the crystallization-accelerator-containing coating film being heated during the step of pulling up the silicon single crystal (Kemmochi 0003, 0111 and 0113), similar to the instantly claimed. It is reasonably expected that “outer crystal layer is composed of an aggregate of dome-shaped or columnar crystal grains to be formed on a surface-layer portion of the outer surface of the .
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kemmochi/Costantini as applied to claim 11 above, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Kemmochi/Costantini as applied to claim 11 above, and further in view of Masaaki et al (JP 0692779 A, machine translation, “Masaaki”).
Regarding claims 12 and 13, As addressed above, Kemmochi/Costantini teaches the outer surface of the crucible body, on which the outer crystal layer is formed, but does not explicitly teach that “a ratio A/B between a maximum value A of a peak intensity at a diffraction angle 2θ of 20° to 25° and a maximum value B of a peak intensity at a diffraction angle 2θ of 33° to 40° obtained by analyzing the outer surface of the crucible body, on which the outer crystal layer is formed, by an X-ray diffraction method is 7 or less” as recited in claim 12, and “the ratio A/B between the maximum value A of the peak intensity at a diffraction angle 2θ of 20° to 25° and the maximum value B of the peak intensity at a diffraction angle 2θ of 33° to 40° obtained by analyzing the outer surface of the crucible body, on which the outer crystal layer is formed, by the X-ray diffraction method is 0.4 or more and 7 or less” as recited in claim 13. However, Kemmochi/Costantini teaches a similar process of processing/heating the coating film of the crucible as addressed above, therefore these limitations are reasonably expected because the similar process is expected to produce the similar results/effects. It is also known that the outer layer .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kemmochi/Costantini as applied to claim 11 above, and further in view of Tsujimoto et al (US 20030094131 A1, “Tsujimoto””).
Regarding claim 14, Kemmochi/Costantini teaches that the outer surface of the crucible body having the crystallization-accelerator-containing coating film as addressed above, and further teaches the crucible having a rim at the upper end of the outer surface of the crucible body (Kemmochi figs 1 and 4), but does not explicitly teach that a region having a predetermined width extending downward from a rim of the upper end of the outer surface of the crucible body is a crystallization-accelerator uncoated region in which the crystallization-accelerator-containing coating film is not formed. However Tsujimoto (entire document) teaches a quartz crucible, wherein a part of an outside surface of the crucible is coated with an crystallization accelerator (0014, 0015, 0022 and 0033). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the .
Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive, because the arguments do not apply to the new combination of the references being used in the current rejection as provided above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/HUA QI/Primary Examiner, Art Unit 1714